Citation Nr: 0930933	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  05-09 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1969 to October 
1970.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In June 2008, the Board remanded 
the case for further development.  The Board is satisfied 
that there has been substantial compliance with the remand 
directives and the Board may proceed with review of the issue 
decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran presented testimony before the undersigned 
Veterans Law Judge (VLJ) in a videoconference hearing in May 
2008.  A transcript of that hearing is associated with the 
claims file.


FINDING OF FACT

An acquired psychiatric disorder, to include schizophrenia, 
did not begin in service and has not been shown to be 
otherwise related to service.  


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is 
not established.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2003.  Additional notice was sent in 
May 2006, and the claim was readjudicated in November 2006 
and June 2009 supplemental statements of the case.  Although 
the notice provided did not address either the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  Dingess, id. 

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Discussion

The Veteran is seeking service connection for an acquired 
psychiatric disorder, claimed as schizophrenia, which he 
contends began in service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, when a veteran served 90 days or more during a 
period of war and psychosis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
C.F.R. § 3.307, 3.309.  Schizophrenia is defined as a 
psychosis.  38 C.F.R. § 3.309; see also 38 C.F.R. § 3.384 
(effective from August 2006). 

Service treatment records show that the Veteran was on trial 
for absence without leave (AWOL) in July 1970, when the trial 
judge suspended the trial and ordered an evaluation of the 
Veteran's speech disorder.  During the evaluation, it was 
noted that the Veteran had "near inability to verbalize," 
and his performance on the nonverbal parts of the test were 
also far below average.  The Veteran then underwent a 
psychiatric evaluation in relation to his speech disorder 
(which the examiner noted had existed since early childhood.)  
The examiner found no evidence of psychotic thinking, 
delusions, or autistic processes.  He stated that the Veteran 
was "highly anxious," but he was unable to determine 
whether the speech disorder was consequent of the anxiety or 
merely associated with it.  The examiner recommended the 
Veteran be further evaluated by a speech therapist.  There is 
no record of such evaluation in the service treatment 
records.  No psychiatric abnormalities were detected during 
the Veteran's separation physical examination in August 1970.  

The claims file contains VA treatment records dated from 
February 1991 to the present.  The Veteran was admitted and 
treated for substance abuse in 1991.  The Veteran underwent a 
general medical evaluation in August 1994, in which a speech 
disorder was diagnosed.  He was referred to a speech 
pathologist, who determined that the speech disorder was 
complicated by psychosocial issues. The Veteran continued to 
receive speech therapy for stuttering through 1995.  A 
treatment record dated in February 1995 notes that the 
Veteran was suspected to have schizotypal personality.  

A treatment record dated in June 1998 shows a diagnosis of 
schizophrenia, and chronic paranoid schizophrenia was 
diagnosed in October 1999.  During a VA examination in August 
2000, the Veteran reported that he was taking Thorazine, 
although he believed this medication had been prescribed to 
treat hypertension rather than schizophrenia.  In October 
2000, anxiety disorder was diagnosed, as well as alcohol 
abuse and cocaine dependence, in remission.  Since May 2001, 
VA psychiatric treatment records have consistently noted a 
diagnosis of schizophrenia.  

The claims file also contains Social Security Administration 
(SSA) records which document the Veteran's psychiatric 
history.  In July 1997, he was evaluated by E.I., M.D., of 
the California Department of Social Services.  At that time 
his thought processes were generally normal, although there 
was some disorganization.  The Veteran denied auditory or 
visual hallucinations, as well as delusions, thought 
insertions, or thought broadcasting.  He was diagnosed with 
major depressive disorder and dysthymic disorder.  During the 
same month the Veteran underwent an internal medicine 
examination, in which he was found to have severe stuttering 
which made communication very difficult.  There were 
involuntary movements of the upper and lower extremities as 
well as twitching movements of the face and eyes.  The 
Veteran underwent another psychiatric evaluation in April 
1998, and was found to have no delusions or hallucinations.  
He was diagnosed with anxiety disorder.  Also in April 1998, 
the Veteran underwent a neurological evaluation in which no 
neurological abnormalities were noted except stuttering.  The 
Veteran was examined by K.N., M.D., in May 2001, at which 
time he reported numerous auditory and visual hallucinations.  
The examiner diagnosed schizophrenia, undifferentiated type.

In a January 1999 SSA disability determination report, the 
Veteran was denied disability benefits because he was not 
disabled.  The administrative judge found specifically that 
the Veteran did not have any "severe mental impairment."  
However, in August 2001, it was determined that the Veteran 
was disabled due to schizophrenia, and the date of onset was 
identified as January 1999, although benefits were not 
awarded before January 2001, the date of the claim.  

Pursuant to the Board's remand instructions, the Veteran was 
afforded a VA psychiatric evaluation in January 2009.  He 
reported that his symptoms included insomnia, poor energy and 
concentration, auditory and visual hallucinations, paranoid 
delusions, social phobia and excessive worry.  He stated that 
he had received treatment including medication therapy 
through VA until 2003.  On examination, there was evidence of 
a speech disorder but it did not prevent communication.  The 
Veteran's thought process was logical and goal directed and 
he was oriented.  Thought content was negative for suicidal 
or homicidal ideation but was positive for auditory and 
visual hallucinations and paranoid delusions.  The Veteran 
reported that all of his symptoms had begun in 1995.  Upon 
reviewing the claims file, the examiner stated that symptoms 
of mood disorder began in 1995, and there is no evidence of 
psychotic features indicating schizophrenia prior to 1996.  
The examiner diagnosed major depressive disorder, recurrent 
moderate, and schizophrenia, paranoid type.  Based on the 
onset of symptoms as shown by the medical evidence of record, 
the examiner opined that these conditions did not begin in 
service and were not likely caused or exacerbated by his 
service.  He stated that the Veteran's speech disorder, which 
began at age 6, was associated with and likely exacerbated by 
anxiety in service, but it was not caused by that anxiety.  

After careful consideration, the Board concludes that the 
Veteran's schizophrenia is not related to his service because 
the evidence does not show that a chronic psychiatric 
condition began in service or for many years thereafter.  The 
Board acknowledges that the Veteran was found to be "highly 
anxious" during a psychiatric evaluation in 1970, and that 
his stuttering disorder simultaneously manifested severe 
symptoms.  The Veteran was facing judicial proceedings at 
that time, and the examiner acknowledged that his attendant 
anxiety could have been responsible for the severity of his 
stuttering symptoms.  However, the evidence clearly shows 
that a speech disorder existed prior to service.  The Veteran 
reported a history of stuttering during his induction 
physical, and he has consistently maintained that his 
stuttering began in childhood.  The VA examiner who evaluated 
the Veteran in January 2009 confirmed that his stuttering was 
not caused by an anxiety disorder beginning in service but 
rather existed since age 6.  Thus, the Veteran's speech 
disorder is not by itself an indication that a chronic 
psychiatric disorder began in service.  No other symptoms 
suggest that a psychiatric disorder manifested in service, 
and the Veteran was found to be psychologically normal during 
his separation physical examination.  (The question of 
whether the Veteran's pre-existing speech disorder was 
permanently worsened during or because of his active service 
is not currently before the Board.)  

The evidence indicates that the Veteran's schizophrenia and 
major depressive disorder did not begin until many years 
after the end of his active service, and the Veteran does not 
report continuous symptoms since service.  During the most 
recent VA examination, the Veteran stated that his symptoms 
began in 1995, 25 years after separation.  The examiner noted 
that the evidence established the earliest date of diagnosis 
as 1996, and he opined that, had any psychotic symptoms been 
present, they should have been documented in one of the 
multiple examinations the Veteran underwent prior to 1996.  
SSA records also fail to document any symptoms of 
schizophrenia or major depressive disorder prior to 1995.  
That a condition manifested so many years after service 
weighs against a finding of service connection.  See Maxson 
v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

In summary, an acquired psychiatric disorder did not begin in 
service or for many years thereafter, and the evidence does 
not support a finding that the Veteran's schizophrenia or 
major depressive disorder is related to any incident of 
service.  Accordingly, the claim must be denied.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include schizophrenia, is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


